Citation Nr: 1404499	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  07-36 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel






INTRODUCTION

The Veteran had active duty service from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was previously before the Board in August 2011, when the Board remanded the current issue for additional development.

The Veteran also filed an appeal regarding the issue of entitlement to service connection for a low back disability.  However, the RO granted service connection for lumbar degenerative disease in a June 2012 rating decision.  Accordingly, that issue is no longer a part of the current appeal and is not before the Board.

The Board has reviewed the claims file, Virtual VA, and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service-connected disabilities include: lumbar degenerative disease (rated 40 percent); radiculopathy of the left lower extremity, associated with lumbar degenerative disease (rated 10 percent); and radiculopathy of the right lower extremity, associated with lumbar degenerative disease (rated 10 percent).  In accordance with the bilateral factor (pursuant to 38 C.F.R. § 4.26), the two separate radiculopathy ratings amount to one 20 percent rating.

Because the Veteran's service-connected disabilities result from one common etiology, the Veteran is considered to have one service-connected disability under 38 C.F.R. § 4.16(a) which amounts to a rating of 50 percent (pursuant to 38 C.F.R. § 4.25) as of September 30, 2011.  Thus, the schedular rating requirements for a TDIU rating under 38 C.F.R. § 4.16(a) have not been met.

The evidence of record reflects that the Veteran has an eleventh-grade education and that he has not worked since 1990; his usual occupation prior to 1990 had been housecleaning and apartment maintenance.  He has alleged that he cannot work due to back pain from his service-connected lumbar spine disability.

At a January 2006 fee-basis VA spine examination by QTC Medical Services, the examiner noted that the Veteran could not perform manual labor as he did in the past, but that he seemed to be able to sit comfortably in the office.  In a February 2007 statement, the Veteran's treating VA physician assistant opined that the Veteran "is totally disabled and the disability is permanent without the potential for gainful employment in the future."  At a September 2011 VA spine examination, the examiner noted that the Veteran's thoracolumbar spine condition impacted his ability to work, in that the "slightest movement against any resistance causes pain and Veteran is unable to do any physical labor...he also has difficulty remaining in any position for very long."

As the Board is precluded from assigning an extraschedular TDIU rating under 38 C.F.R. § 4.16(b) in the first instance, referral to the Director of Compensation and Pension Service for consideration of the matter is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should refer the matter of the Veteran's entitlement to a TDIU rating to the VA Director of Compensation and Pension Service for a determination as to whether such rating is warranted on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  In connection with the referral, the RO/AMC should include a full statement outlining the Veteran's service-connected disability, employment history, educational attainment, and all other factors having a bearing on the issue during the applicable timeframe.

2.  After completion of the above, the RO/AMC should review the expanded record and readjudicate the appeal, giving consideration to the provisions of 38 C.F.R. § 4.16(b) (which allow for a TDIU on an extraschedular basis).  If the issue on appeal remains denied, the RO/AMC should furnish the Veteran with an appropriate supplemental statement of the case and the case should be returned to the Board after the Veteran is afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

